Title: General Orders, 7 April 1778
From: Washington, George
To: 



Head-Quarters V. Forge Tuesday April 7th 78.
Sandown—Saco. Sutton.


A General Court Martial of the Line whereof Brigadier General Poor is appointed President to sit tomorrow nine ôClock at the Presidents quarters to try such persons as shall be brought before them, Coll Stewart, Lieutt Coll Burr, Major Peters and a Captain from the Corps of Artillery, Woodford’s, Scott’s 1st Pennsylvania 2nd Pennsylvania, Glover’s, Paterson’s Muhlenberg’s, Maxwell’s, Huntington’s Varnum’s and McIntosh’s Brigades to attend as members.
Captain William Lewis is appointed Brigade Inspector in General Muhlenberg’s Brigade and Captain Corghan in General Scott’s; they are to be respected accordingly.
The Brigade Quarter-Masters will immediately bring in the empty Ammunition boxes to the Park of Artillery and deliver them to the Commissary of Military Stores.
An exact return of Arms & Accoutrements to be made immediately according to the form which shall be delivered the Brigade Majors.

The Commanding Officers of Regiments & Corps are desired to be very particular in their next weekly returns to account for all their officers & men, who are absent, sick, on furlough or Command and the places where that proper measures may be taken to call them in to join their respective Corps—The General enjoins upon them to be exceedingly exact to mention those officers in every department who detain any of their soldiers as waiters or for any other purpose and every other particular Circumstances relative to their absence as his fixed determination is that he will know the true state of his Army.
